Citation Nr: 9919850	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-48 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for an adjustment 
disorder with depression, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1958.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  That decision 
confirmed the assignment of a 10 percent disability rating 
for the veteran's psychiatric condition.  Said decision also 
maintained a 30 percent disability rating for asbestosis.  
The veteran was notified of that decision and he then 
appealed to the Board for review.  Since that decision, the 
veteran's asbestosis has been rated 100 percent disabling.  
See VA Form 21-6796, Rating Decision, September 23, 1998.  
The disability evaluation for an adjustment disorder was 
raised to 30 percent in September 1998 and the veteran has 
continued his appeal on that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's psychiatric disorder produces mild 
depression and occasionally some isolation from family and 
friends.  However, much of this isolation is due to his 
physical ailments and disabilities.  The medical records are 
silent as to any limitation of occupational opportunities due 
to his psychiatric disability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for an 
adjustment disorder with depression have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 9405 and 9440 (1996) and (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's adjustment disorder was originally rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 9405.  While the veteran's claim was pending, 
new rating criteria for psychiatric disorders, including an 
adjustment disorder, became effective.  See 61 Fed.Reg. 
52,695 (1996) (to be codified at 38 C.F.R. Part 4)[38 C.F.R. 
Part 4, Diagnostic Code 9440 (1998)].  The veteran is 
entitled to have his claim considered under the new criteria, 
or the old, whichever is the most favorable to him.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

There are potentially significant differences under the 
former and current regulations which may affect the type of 
evidence and argument submitted by a claimant.  As the 
claimant has received specific notice of the potential 
applicability of the amended regulations, and has been given 
an opportunity to submit evidence and argument pertaining to 
evaluation of his psychiatric condition under the amended 
regulations.  Because the veteran has been given notice, the 
application of those amended regulations by the Board to his 
claim will not be prejudicial to the veteran.    

The old criteria read as follows:

A 100 percent evaluation will be assigned 
for dysthymic disorder when the attitudes 
of all contacts except the most intimate 
are so adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  The individual will be 
unable to obtain or retain employment.  

A 70 percent rating is warranted when the 
ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  

A 50 percent evaluation will be assigned 
when the ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  

When there is definite impairment in the 
ability to establish or maintain 
effective or wholesome relationships with 
people, a 30 percent evaluation is 
warranted.  The psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment.  

A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9440 (1998), is:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

During the course of the veteran's request for an increased 
evaluation and his appeal, he has undergone three separate 
psychiatric examinations.  The first of those exams was 
conducted in October 28, 1993, the results of which are 
listed below:

MENTAL STATUS EXAMINATION: . . . He 
relates well.  His speech is clear and 
coherent.  He does not exhibit any overt 
signs or symptoms of psychosis.  He is 
obviously severely short of breath even 
when just talking at rest.  He is anxious 
and depressed and does express feelings 
of hopelessness and helplessness 
periodically and occasionally wants to 
give it all up, though at this point and 
time he is not overtly suicidal or 
homicidal.  Cognitively, he is oriented 
times three and there are no clinically 
detectable gross cognitive deficits.  His 
judgment and insight are fair/well 
preserved. . . .

A diagnosis of major depressive disorder in partial remission 
was given.  The examiner also wrote that the veteran's social 
and occupational abilities were restricted as a result of the 
veteran's physical and mental conditions.  However, the 
doctor seemed to insinuate that said limitations were due 
more to the veteran's physical frailties vice that of his 
psychiatric condition.

One year later, another psychiatric examination was performed 
producing the following data:

MENTAL STATUS EXAM: . . . The patient's 
speech is at a normal rate, relevant and 
coherent.  His affect is somewhat 
blunted.  His mood is somewhat congruent.  
He denies any current suicidal or 
homicidal ideation.  He displays no 
evidence of a formal thought disorder.  
Cognitively, the patient is alert and 
oriented times three . . . Social 
judgment appears to be slightly limited. 
. . .

The third examination was consummated in August 1998.  The 
examiner noted that the veteran's social activities were 
limited as a result of the veteran's physical, not mental, 
disabilities.  The veteran was also not precluded from 
employment because of his psychiatric condition.  The 
examiner further wrote:

MENTAL STATUS EXAMINATION: . . . alert 
and oriented times person, place and 
time. . . His affect seemed constricted 
and mood was reported as being "down".  
Speech was normal rate, tone and volume, 
goal directed and organized.  The patient 
denied any suicidal or homicidal 
ideations, intent or plan.  The patient 
denies any auditory, visual, or tactile 
hallucinations, delusions, or paranoia.  
He did not endorse any flight of ideas or 
looseness of association.  Memory, 
concentration, and calculation are fair.  
Insight and judgment fair.

Major depression was diagnosed and a GAF (global assessment 
functioning) score of 50 was given.

Also of record are the veteran's VA medical treatment records 
from 1994 to the present.  A review of these documents reveal 
that most of said records are treatment of the veteran's non-
psychiatric disabilities.  Those that reflect treatment for 
his mental condition are cursory and do not annotate symptoms 
or manifestations that were not noted in the three 
psychiatric examinations.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  After a review of the 
evidence presented, it is the opinion of the Board that the 
symptoms and manifestations exhibited by the veteran do not 
transcend either the old or new criteria for a rating in 
excess of 30 percent.  A review of the criteria in effect 
prior to November 7, 1996, shows that the veteran's 
psychiatric disability does not produce more than definite 
social and industrial impairment and does not approximate the 
considerable impairment required for a higher rating.  38 
C.F.R. § 4.7 (1996).

Looking to the criteria in effect on and after November 7, 
1996, it is notable that the recent examination findings do 
not approximate those required for a rating in excess of 30 
percent.  For the next higher rating, 50 percent, there would 
be symptoms such as a flattened affect; however, at best, the 
veteran's affect has been described as being only mildly 
blunted.  His speech was spontaneous, coherent and goal 
oriented rather than circumstantial, circumlocutory, or 
stereotyped.  There was no evidence of panic attacks or 
difficulty in understanding complex commands.  Additionally, 
some memory loss was reported, said loss does not approximate 
the severity of memory loss associated with the 50 percent 
rating.  The evidence has not shown impaired judgment; 
impaired abstract thinking; or disturbances of motivation.  

While the veteran has been diagnosed as being depressed, a 
depressed mood is within the criteria for a 30 percent rating 
and the findings do not reflect the more serious mood 
disturbances required for a higher rating.  The examinations 
additionally report that the veteran enjoys socializing even 
though he is severely precluded from said socializing as a 
result of his physical ailments.  In other words, there is no 
evidence showing that there was difficulty in establishing 
and maintaining effective social relationships.  Also, there 
record is negative for any findings indicating that the 
veteran is occupational impaired as a result of his 
adjustment disorder.  Therefore, it is the decision of the 
Board that in comparing the veteran's symptoms with those 
listed under Diagnostic Codes 9405 and 9440, it is clear to 
the Board that a 30 percent disability evaluation, and no 
greater, is warranted.  38 C.F.R. Part 4 (1996) and (1998).


ORDER

Entitlement to an evaluation in excess of 30 percent for an 
adjustment disorder with depressive moods is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

